By the Court.

Lumpkin, J.
delivering the opinion.
[1.] We think the Court manifestly right in granting a new trial in this case.
Admitting Tom, the boy swapped by Bennett S. Brockettfor the two negroes levied on, to have been trust property, and that the trustee, or the co-eestui que trusts, might either follow Tom in the hands of Morrow, or else ratify the exchange, and consider Reddick and Margaret as the proceeds of Tom substituted in his place; still, the legal title was in Bennett S. Brockett; and consequently, he was entitled to interpose the claim.
[2.] We are inclined to think, that under the proof as to the right to the possession of the property in the cestui que trust, he, as joint tenant, seized per me et per tout, of the whole property, might have claimed.
*153But concede that William Brockett, the defendant in exeecution, has no title, .and the proof shows it incontestably, surely this property, belonging to the wife and children, is not to be subjected to the payment of the husband’s debts, upon a technicality!